DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
Claims 1, 7-9, & 21-31 are currently pending in the present application.
Information Disclosure Statement
The information disclosure statement (IDS) filed 05/04/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the IDS is not signed by the applicant or representative pursuant to 37 CFR 1.33, 10.18. Please see CFR 1.4(d) for the form of the signature. 
The IDS has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this IDS or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
Response to Arguments
Information Disclosure Statement
Applicant's arguments, see Remarks, filed 05/04/2022, have been fully considered but they are not persuasive. Specifically, the IDS submitted 05/04/2022 remains unsigned by the applicant or representative pursuant to 37 CFR 1.33, 10.18 (see Non-Final Rejection Dated 02/04/2022, p. 3).  
Specification
Applicant’s arguments, see Remarks, filed 05/04/2022, with respect to the objection of the Specification have been fully considered and are persuasive. However, Applicant's amendments to the Specification necessitated the new grounds for objection discussed below. 
Abstract
Applicant’s arguments, see Remarks, filed 05/04/2022, with respect to the objection of the Abstract have been fully considered and are persuasive. The objection of the Abstract has been withdrawn. 
35 U.S.C. 112
Applicant’s arguments, see Remarks, filed 05/04/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 112(b) for use of the term “standard” have been fully considered but are not persuasive based on the objection of the Specification discussed below. 
Applicant’s arguments with respect to the rejection of claim 16 under 35 U.S.C. 112(b) for the terms “user”, “the scaled measurement target” and “the total recommended energy intake value” have been considered but are moot because claim 16 has been cancelled and is not currently pending in this application.
35 U.S.C. 101
Applicant’s arguments, see Remarks, filed 05/04/2022, with respect to the rejection of claims 1-10 and 16-20 under 35 U.S.C. 101 have been fully considered. Applicant’s arguments with respect to claims 2-6, 10, and 16-20 are moot because claims 2-6, 10, and 16-20 have been cancelled and are not currently pending in this application. 
Applicant’s arguments with respect to the rejection of claims 1 and 7-9 have been considered, but they are not persuasive.
Applicant first argues that claim 1 has been amended to require additional tangible structure to perform various claimed functions, and therefore, amended claim 1 is not directed to abstract ideas. Examiner disagrees. Claim 1 recites the abstract idea of mental processes, mathematical concepts, and organizing certain methods of human activity. The additional elements of at least one processor, memory unit, storage device, input device, and output device performing their generic functions are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. The claimed invention is not towards improving processors, memory, or other computer hardware or software. Instead, the recited additional elements do no more than perform their well-known, routine functions as known in the art (i.e., a processor performing steps, or a storage device storing data) and not a new or improved function. Applicant’s arguments contradict the Supreme Court’s decision in Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014), which requires the additional element or combination of elements do more than simply state the judicial exception while adding the words “apply it”. Thus, because the claim amended limitations amount to no more than instruction to apply the abstract idea using a generic computer, the claim is not patent eligible.
Applicant next argues that claim 1 has been amended to claim that certain functions are performed on at least one processor, and points to the Specification, paragraph [0162]. However, using a computer or machinery merely as a tool to perform the abstract idea does not integrate the abstract idea into a practical application, nor provide an inventive concept. See MPEP 2106.04(a)(2)(III) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’).
Additionally, Applicant argues that recipe optimization is performed by simultaneous solution of multiple energy and nutrient balance equations, pointing to the Specification, paragraph [0063]. Similar to the above argument, “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept.” MPEP 2106.05(f)(2). Utilizing generic computer components to solve simultaneous multiple equations is simply an option to speed up the calculation process, yet the limitation may be performed with pen and paper, though it will take more time. Therefore, such language does not add significantly more to integrate the abstract idea into a practical application, nor provide an inventive concept. 
	Thirdly, Applicant argues amended claim 1 does not merely gather, analyze and output data, but rather requires, among other elements, “at least one output device connected to said at least one processor, said at least one output device configured to control at least one characteristic of said optimized recipe”, wherein the claimed system controls physical objects in the real world. Claim 1, as amended, recites “at least one output device connected to said at least one processor, said at least one output device configured to control at least one characteristic of said optimized recipe”, which encompasses transmitting/displaying at least one characteristic of said optimized recipe via a broad range of output devices, such as a display. Claim 1 does not recite controlling physical objects in the real world, and neither “output device” nor “control at least one characteristic” is defined further in the Specification. However, the Specification does state that “[i]nstructions and recipes may be displayed to the user”, and “can instruct the user to add more of an ingredient to a digital scale until the calculated amount is reached” ([0096-0097]). Therefore, based on calculations performed by the at least one processor, an optimized recipe with adjusted ingredient amounts is displayed to the user such that the user then controls how much of each ingredient is added to a digital scale (see Fig. 7, “CLTR”; [0115]). Therefore, this limitation encompasses certain methods of organizing human activity (i.e. a person following a set of instructions), or alternatively, insignificant extra-solution activity (post-solution data transmission/display), which are not patent eligible. See MPEP 2106.04(a)(2)(II).
	Further, the additional limitation of receiving at least one selection from the user of at least one said stored standard recipe for a meal via the user meal choice interface is a recitation of insignificant extra-solution activity, which does not render the claim patent eligible. Specifically, receiving the user’s selection recites pre-solution activity, data gathering, via a generic computer component (a user interface for receiving user input). See MPEP 2106.05(g).
Fourth, Applicant argues that claim 1 provides a technical solution to a technical problem – weight-management and weight-loss systems – by increasing the utility of existing activity trackers and digital food scales. Examiner disagrees. In order to provide a technical solution to a technical problem, the application or use of the judicial exception must meaningfully limit the claim by going beyond generally linking the use of the judicial exception to a particular technological environment. Courts have found that a claimed invention may integrate a judicial exception into a practical application by demonstrating that it improves the relevant existing technology. See MPEP 2106.04(d)(1). Claim 1 recites receiving user input data, optimizing a standard recipe based on the user input data, and outputting optimized data utilizing a generic computer for faster processing power. The claimed invention does not recite an improvement to existing devices (i.e., activity trackers and/or digital food scales), but rather an option to apply the abstract idea using a generic computer to save time, which is not patent eligible. 
	Lastly, Applicant argues that, in determining patent eligibility, the broadest reasonable interpretation (BRI) of the claim as a whole must be established, reciting MPEP 2106(II). Applicant argues that, under the BRI, the methods and processes of amended claim 1 are machine-implemented or computer-implemented, and contends that the claim as a whole is directed to a system that gathers information, optimizes information on at least one processor, and controls a physical object based on the optimized information. In order to be patent eligible, a claim reciting a judicial exception must, as a whole, include additional limitations amounting to significantly more than the exception. See MPEP 2106(I) (noting that “simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle”). As discussed earlier, with the exception of the generic computer-implemented steps, there is nothing in the claim that precludes the limitations from being performed by a human with pen and paper. See MPEP 2106.05(d) (where “[c]ourts have held computer-implemented processes to not be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog” as opposed to “computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic”). Moreover, as discussed above, the claim does not recite a system that controls a physical object based on the optimized information, but rather, recites a system comprising an output device configured to control at least one characteristic of said optimized recipe. This limitation encompasses utilizing the food-portion measurement controller (Fig. 7, #60) to instruct the user to place an empty mixing bowl on the digital scale and add a particular amount of a first ingredient (Specification, paragraph [0115]). The claim does not, on the other hand, recite a system configured to automatically measure a correct amount of a first ingredient, for example. 
For these reasons, the claim is patent ineligible.
35 U.S.C. 103
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented below.


Specification
The amendment, filed 05/04/2022, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
[0001] regarding “in its entirety”; and
[0054] regarding the added definition of a “standard portion”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 9 is objected to because of the following informality: lines 1-2 should likely read “wherein said at least one output device”. Appropriate correction is required.
Claim 22 is objected to because of the following informalities:
Line 5 should likely read “for said first nutrient amount”; 
Line 6 should likely read “optimizing said first nutrient amount”; and
Lines 10-11 should likely read “said optimized first nutrient amount of said optimized recipe”. 
Appropriate correction is required.
Claim 25 is objected to because of the following informality: “receiving a user selection” should likely read “receiving a selection by the user”. Appropriate correction is required.
Claim 27 is objected to because of the following informality: line 11 should likely read “of said total recommended energy intake”. Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  
“the processor” in lines 1-2 should likely read “the at least one processor”; and
“a energy amount” in line 5 should likely read “an energy amount”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7-9, and 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “standard” in claims 1, 21-22, 25, and 29 is a relative term which renders the claims indefinite. The term “standard” is not defined by the claims, the Specification does not provide a standard for ascertaining the requisite limits of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 23, which is dependent on claim 22, which is further dependent on claim 21, recites “said quantity of food”. The limitation “said quantity of food” is not recited prior in claim 23, nor in the earlier claims 21 and 22. Therefore, there is insufficient antecedent basis for this limitation in the claim, and therefore the claim is indefinite.
Claim 23 is further rejected for the recitation of the limitation “said total energy expenditure” for similar reasoning as above.
Claim 25 recites the limitation "said receiving, at said at least one input device". There is insufficient antecedent basis for this limitation in the claim, and therefore the claim is indefinite. 
All dependent claims are rejected as depending from a previously rejected claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7-9, and 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas (mental processes, mathematical concepts, certain methods of organizing human activity) without significantly more. 
Regarding independent claim 1:
[Step 1] The claim recites “an energy balancing system”, or machine, which is one of the statutory categories of invention. 
[Step 2A – Prong 1] The claim recites storing at least one standard recipe for a meal, receiving information relating to energy expenditure from physical activity by the user across a period of time and the basal metabolism of the user (from existing devices with which the user is operably engaged), receiving at least one standard recipe selection from the user, adjusting the at least one stored standard recipe to an optimized recipe by generating a plurality of recipe scaling factors, and controlling, with an output device such as a display, at least one characteristic of the optimized recipe.
The limitations of generating a plurality of recipe scaling factors and adjusting a recipe to an optimized recipe using the plurality of recipe scaling factors, under their broadest reasonable interpretation, encompass mathematical concepts, specifically mathematical formulas and calculations. That is, generating a plurality of recipe scaling factors based on received user information encompasses a mathematical formula, or merit function, that indicates how closely the energy of the scaled meals match the recommended energy (Specification, paragraphs [0055-0062]). Generating a mathematical formula for optimizing data is an abstract idea, which is not patent eligible. See MPEP 2106.04(a)(2)(I)(B). Furthermore, the limitation of adjusting the at least one standard recipe to an optimized recipe recites a mathematical calculation to multiply each scaling factor by the standard amount of an ingredient of the at least one standard recipe (Specification, paragraph [0064]), which is also not patent eligible. See MPEP 2106.04(a)(2)(I)(C). 
Additionally, the claimed elements of receiving information relating to the user, as well as receiving at least one standard recipe selection from the user are limitations that encompass manually gathering data, which are tasks that can be performed in the mind. That is, meal planning, or selecting meals based upon dietary goals, is a mental process that could be performed in the human mind and/or with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III).
Alternatively, the claimed elements of receiving information relating to the user, receiving at least one standard recipe selection from the user, and controlling at least one characteristic of the optimized recipe cover performance of the limitations between people but for the recitation of generic computer components. That is, other than reciting, “at least one processor;” “at least one memory unit connected to said at least one processor;” “at least one storage device connected to said at least one memory unit, wherein said at least one storage device stores [data];” “at least one input device connected to said at least one processor, wherein at least one said input device receives information;” “a user meal choice interface;” “a recipe portion-size optimizer;” and “at least one output device connected to said at least one processor”, nothing in the claim element precludes the step from practically being performed between people, or a user and a device with which the user is operably engaged. See MPEP 2106.04(a)(2) (noting that the sub-grouping encompasses the activity of a single person (i.e., a person following a set of instructions)). For example, but for the recited language, the claim encompasses receiving user/patient data, such as current physical condition and dietary/health goals, and communicating a notification to the user to measure an amount of an ingredient on a digital scale, which is an abstract idea that is not patent eligible. See MPEP 2106.04(a)(2)(II).
[Step 2A – Prong 2] Claim 1 recites the additional limitations of generic computer hardware and software that do not integrate the abstract ideas into a practical application. The processor, memory unit, storage device, user interface, input device, output device, and recipe portion-size optimizer (software) are recited at a high level of generality (i.e., an interface for receiving input, which is a well-known routine function of interfaces, and software component for executing code, specifically mathematical calculations, which is the basic function of software). It is apparent that the additional elements are recited as generic, or part of generic devices (Specification, paragraphs [0022, 23, 29, 30, 31], “server-based”, “mobile”, or “could server-based computing system”, or “desktop” or “wearable computer”), performing their generic functions of collecting data, executing code, and generating data. Thus, the recited generic computer components perform no more than their basic computer functions, and therefore amount merely to instructions to perform the abstract ideas on a computer. 
Furthermore, the additional limitation of storing at least one standard recipe for a meal encompasses insignificant extra-solution activity – pre-solution data storage – which does not integrate the abstract ideas into a practical application. See MPEP 2106.05(g).
Provided the limitations of claim 1 encompass a mental process, the additional further limitation of controlling at least one characteristic of said optimized recipe recites insignificant extra-solution activity – data transmission/presentation to the user – that does not integrate the abstract ideas into a practical application. See MPEP 2106.05(g). That is, as drafted, the claim encompasses notifying the user via a display, or other output device (i.e., a speaker), a correct, calculated amount of a first ingredient for the user to then measure. The claim itself does not recite a system configured to measure itself a first ingredient, as “to control” does not read, and is not being interpreted to read, in light of the Specification,  “to measure”. 
[Step 2B] Finally, the claim fails to provide an inventive concept that amounts to more than the recitation of the abstract ideas. As discussed above, mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A, nor provide an inventive concept in Step 2B. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concepts in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract ideas. 
Additionally, as discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of storing/transmitting/displaying information to perform the aforementioned steps amounts to no more than adding insignificant extra-solution activity to the judicial exception, which cannot provide an inventive concept. 
For these reasons, there is no inventive concept in the claim, and thus the claim is patent ineligible.

Regarding independent claim 21:
	Independent claim 21 is a computer-implemented method for balancing energy expenditure by a user comprising generic computer components to perform functions comparable to those of claim 1. Accordingly, independent claim 21 is rejected similarly to independent claim 1. 



Regarding independent claim 29:
Independent claim 29 recites a computer-readable storage medium. A medium, under its broadest reasonable interpretation, encompasses a carrier wave, for example, which is a transitory medium. Therefore, claim 29 is directed to non-statutory subject matter and is rejected. A suggested amendment to overcome this rejection would be to amend claim 29 to recite “A non-transitory computer-readable storage medium…”.
	Provided claim 29 does not encompass a carrier wave and is limited to a non-transitory computer-readable storage medium, claim 29 encompasses generic computer components to perform functions comparable to claims 1 and 21, and is therefore further rejected under 35 U.S.C. 101 for similar reasoning as claims 1 and 21.

Regarding dependent claims 7-9, 22-28, and 30-31:
	Claims 7-9, 22-28, and 30-31 are dependent on claims 1 and 21 and include all of the limitations of claims 1 and 21. Therefore, the dependent claims recite the same abstract ideas discussed above. The claims do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. Therefore, the claims are directed to the judicial exception. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract ideas. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 21-23, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yeager (U.S. Pub. No. 2003/0091964 A1) in view of Schweizer (U.S. Pub. No. 2010/0228160 A1).
Regarding claim 1, Yeager discloses a system comprising: at least one processor (Fig 2, #22; [0031]; [0070], processing unit 22); at least one memory unit connected to said at least one processor (Fig. 2, #24, 26, 28, ROM, RAM, and a main memory); at least one storage device connected to said at least one memory unit, wherein said at least one storage device stores at least one standard recipe for a meal ([0034]; [0070], a data storage device including a recipe template database 60); at least one input device connected to said at least one processor (Fig. 2, #36, 38; [0031]; [0037], where a keyboard and mouse allow a user to input information), 
wherein at least one said input device receives information relating to energy expenditure from physical activity by the user across a period of time ([0041-48], where the user’s activity level over a period of time (per week) can be input manually or with the aid of a recording device), and
wherein at least one said input device includes a user meal choice interface for receiving at least one selection from the user of at least one said stored standard recipe for a meal ([0039-40], where the user may select particular meals for inclusion in a meal plan);
a recipe portion-size optimizer configured to run on said at least one processor, said recipe portion-size optimizer configured to adjust at least one said stored standard recipe to an optimized recipe by generating a plurality of recipe scaling factors, each recipe scaling factor associated with a different ingredient of said stored standard recipe ([0060]; [0062-0065], where, using recipe rule factors, a menu generating module calculates the appropriate amount of each ingredient of a particular recipe template by adjusting selected ingredients from their default value); and
at least one output device connected to said at least one processor, said at least one output device configured to control at least one characteristic of said optimized recipe (Fig. 2, #34; [0031], where a monitor displays the configured data, the optimized recipe, to the user).
While Yeager discloses utilizing a recording device to detect a user’s activity level by monitoring measurements related to physical exertion and health, such as heart rate, blood pressure, blood composition, oxygen intake, and the like ([0048]), Yeager fails to explicitly disclose wherein said input device, or recording device, receives information relating to the basal metabolism of the user. However, Schweizer teaches this limitation ([0013]; [0016-0018], where a subject’s basal metabolic rate is determined on the basis of input user data).
It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to collect user data such as basal metabolic rate in order to more accurately determine the user’s caloric intake and caloric expenditure needed to regulate the user’s energy balance (Schweizer, [0005]; [0014]).

Regarding claim 7, Yeager and Schweizer teach all limitations of claim 1 as discussed above. Further, Yeager discloses wherein at least one said input device comprises at least one of: an activity tracking device; a touchscreen; a keyboard a mouse; and a trackpad (Fig. 2, #36, 38; [0031], wherein at least one said input device comprises a keyboard and/or a mouse).

	Regarding claim 8, Yeager and Schweizer teach all limitations of claim 1 as discussed above. While Yeager discloses utilizing a recording device to detect a user’s activity level by monitoring measurements related to physical exertion and health, such as heart rate, blood pressure, blood composition, oxygen intake, and the like ([0048]), Yeager fails to disclose wherein at least one said input device comprises at least one of: an accelerometer connected to said processor; and a Global Positioning System radio transceiver for receiving Global Positioning System (GPS) data. Yet, Schweizer, which teaches a system for monitoring an energy balance of a user, comprises a portable monitoring apparatus (i.e., a mobile phone or smartwatch) for detecting movement data used to calculate active energy expenditure. The movement data detecting means may comprise an acceleration sensor and/or GPS assemblies ([0021]).
	It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize recording devices such as a mobile phone or smartwatch, which are portable and can include sensors such as acceleration sensors and/or GPS locators, taught by Schweizer, in combination with the PC disclosed in Yeager (Schweizer, [0021], where the portable monitoring apparatus may be used in combination with a stationary computer and/or a server on the Internet) so that the user’s energy expenditure can more accurately be determined in order to generate the most appropriate optimized recipe based on the determined nutritional allowance. 

Regarding claim 9, Yeager and Schweizer teach all limitations of claim 1 as discussed above. Further, Yeager discloses wherein said output device is at least one of a digital scale and a display (Fig. 2, #34; [0031], wherein said output device comprises a display/monitor).

Regarding claim 21, Yeager discloses a method ([0002]) comprising: possessing at least one processor (Fig. 2, #22; [0031]; [0070], processing unit 22), at least one memory unit connected to said at least one processor (Fig. 2, #24, 26, 28, ROM, RAM, and a main memory), at least one storage device connected to said at least one memory unit ([0034]; [0070], data storage device), at least one input device connected to said at least one processor (Fig. 2, #36, 38; [0031]; [0037], where a keyboard and mouse allow a user to input information), and at least one output device connected to said at least one processor (Fig. 2, #34; [0031], monitor); 
storing, at said at least one storage device, at least one recipe having a standard portion and an energy amount corresponding to said standard portion, each said recipe having at least one ingredient ([0027]; [0034]; [0070], where the data storage device includes a recipe template database 60, and wherein a “recipe” may include an ingredient list, and wherein the ingredient list includes information pertaining to the ingredients); 
receiving, at said at least one processor, at least one said recipe ([0039]; [0040], where the user may select particular ingredients or meals for inclusion in a meal plan);
generating, at said at least one processor, a recipe scaling factor for each said recipe received at said at least one processor ([0059], where recipe rule factors are assigned to ingredients of a recipe and are used to create a recipe which satisfies the user’s nutrient allowance); 
optimizing each said recipe by multiplying, at said at least one processor, each said recipe scaling factor by said energy amount of each said recipe to obtain an optimized recipe having an optimized energy amount ([0060]; [0062-0065], where, using recipe rule factors, a menu generating module calculates the appropriate amount of each ingredient of a particular recipe template by adjusting selected ingredients from their default value); and
controlling, from said at least one processor, said at least one output device to measure at least one ingredient of said optimized recipe (Fig. 2, #34; [0031], where a monitor displays the configured data, the optimized recipe, to the user for the user to prepare).
 Yeager does not disclose the at least one recipe having a standard portion size and an energy amount corresponding to that standard portion size. Yet, Schweizer teaches storing recipes with standard portions (i.e., small, medium or large) that may be linked with certain nutritional values in a data base, wherein “nutritional values” are energy quantities that may be given as kilocalories or kilojoules ([0019]; [0029]). 
Moreover, while Yeager discloses calculating the user’s daily macronutrient allowances to achieve a preselected goal based on input user information (Fig. 4; [0051]), Yeager does not disclose generating, at said at least one processor, a total recommended energy intake for the user. However, Schweizer teaches a method for monitoring an energy balance of a subject ([0085]) comprising calculating energy intake  based on user information including active and basal metabolic rates and nutritional values, such that a difference between energy intake and energy consumption may be determined ([0002]; [0014]; [0023]; [0042]; [0083], where calories assigned to individual meals may be adjusted based on input user information such that a recommended energy intake for the user is to be less than the total calculated energy consumption for a period of time in order to achieve weight loss).
It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize energy (calorie) data taught by Schweizer, as opposed to nutrient data as disclosed in Yeager, in order to more accurately quantify energy intake.

Regarding claim 22, Yeager and Schweizer teach all claim limitations of claim 21 as discussed above. Further, Yeager discloses wherein said storing said at least one standard recipe further comprises storing at least a first nutrient amount ([0034], where a recipe template database stores information including nutritional factors); and further comprising: generating, at said at least one processor, at least a first total recommended nutrient intake for a first nutrient ([0037], where a user’s daily macronutrient allowances are calculated); and optimizing a first nutrient by multiplying, at said at least one processor, each said recipe scaling factor by said first nutrient amount of each said recipe to obtain an optimized recipe having an optimized first nutrient amount, wherein said optimized recipe minimizes a first nutrient difference between said first total recommended nutrient intake and said optimized first nutrient amount of said recipe ([0060]; [0062-0065], where, using recipe rule factors, a menu generating module calculates the appropriate amount of each ingredient of a particular recipe template by adjusting selected ingredients from their default value). 

Regarding claim 23, Yeager and Schweizer teach all claim limitations of claim 22 as discussed above. Further, Yeager discloses wherein said optimizing further comprising generating, at said at least one processor, a second merit function that indicates how closely at least one nutrient in said optimized recipe matches a target range for said at least one nutrient; and wherein said optimizing further comprises a selected one of (a) minimizing, at said at least one processor, an output of said second merit function, and (b) maximizing, at said at least one processor, an output of said second merit function ([0070], where the processing unit is configured to determine a nutritional allowance based upon the user information and to create a recipe that satisfies the nutritional allowance using the recipe rule factors assigned to the ingredient). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the system of Yeager to also determine a recommended/allowed total caloric intake for the user, as opposed to just macronutrient allowances, in order to generate a more effective optimized recipe/diet for the specific user (Yeager, [0005], where the appropriate ratios of both macronutrients and total calories per time period vary for each individual).

Regarding claim 27, Yeager and Schweizer teach the claim limitations of claim 21 as discussed above. Further, Yeager discloses receiving, at said at least one processor, from at least one said input device, input relating to activity by the user across a period of time ([0041-48], where the user may select an activity level designator describing their current exercise regime for certain periods of time, or rather, where the activity level designator can capture the user’s activity level using a recording device).
While Yeager discloses calculating the user’s daily macronutrient allowance based on their activity level, Yeager does not disclose calculating a physical activity energy expenditure first based on the user’s activity level. However, Schweizer teaches that limitation ([0021], where an active energy expenditure, or time-related active metabolic rate, may be calculated directly from the movement data). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to calculate the user’s physical energy expenditure, or energy consumption, to balance said energy consumption with energy intake in order to guide the user in their diet.
Moreover, Schweizer teaches generating, at said at least one processor, a basal metabolic rate for the user ([0013]; [0017], wherein a user-related basal metabolic rate is calculated on the basis of user data, and where the user data may include the subject’s age, gender, weight, and/or size);
multiplying, at said at least one processor, said period of time by said basal metabolic rate to obtain a basal energy expenditure ([0024], where basal metabolic rate may be displayed as an ascending line over the time passed within a period of use so that the user may, e.g., be given an indication of the overall energy expenditure accumulated over the time passed); 
adding, at said at least one processor, said physical activity energy expenditure and said basal energy expenditure to obtain a total energy expenditure ([0024], where the summed up expenditure from the (accumulated) basal metabolic rate and active metabolic rate is calculated to be compared to the nutritional value intake); and 
whereby said generating, at said at least one processor, of a total recommended energy intake for the user is based on part on said total energy expenditure ([0002]; [0014]; [0023]; [0042]; [0083], where calories assigned to individual meals – total recommended energy intake – may be adjusted based on user information including basal and active metabolic rates).
It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to calculate the user’s physical energy expenditure, or energy consumption, in order to balance said energy consumption with energy intake.

Regarding claim 28, Yeager and Schweizer teach the claim limitations of claim 27 as discussed above. Further, Schweizer teaches wherein said period of time is substantially one day ([0022], where the active metabolic rate may be determined on a time basis, such as a day).

Regarding claim 29, Yeager discloses a computer-readable storage medium ([0029], wherein the meal planning system may be implemented using hardware, software, or a combination of the two). The remainder of claim 29 is rejected for similar reasoning as claim 21. 

Regarding claim 30, Yeager and Schweizer teach all limitations of claim 1 as discussed above. Further, Yeager discloses wherein said at least one input device is connected to said at least one processor wirelessly (Fig. 1; [0029]; [0031], where a communications port comprising input devices – the keyboard and mouse – is connected wirelessly).
Regarding claim 31, Yeager and Schweizer teach all limitations of claim 1 as discussed above. Further, Yeager discloses wherein said at least one output device is connected to said at least one processor wirelessly (Fig. 1; [0029]; [0035], where the connections between the components shown using a double-sided arrow may be a wireless type of link).

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yeager (U.S. Pub. No. 2003/0091964 A1) in view of Schweizer (U.S. Pub. No. 2010/0228160 A1) as applied to claims 21-22 above, and in further view of Hadad (U.S. Pub. 2014/0255882 A1).
Regarding claim 24, Yeager and Schweizer teach all claim limitations of claim 22 as discussed above. However, Yeager fails to disclose wherein said optimizing further comprises solving, at said at least one processor, an over-determined linear system to minimize said energy difference and said first nutrient difference. However, Hadad, which teaches a diet generator that considers the user’s goals and physical information, teaches creating a list of recommended recipes for the user using a linear optimization technique ([0015]; [0021-25]; [0064-65]; [0081]). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the linear optimization technique taught by Hadad in the system and method of Yeager to efficiently solve the system of equations to minimize said energy difference and said first nutrient difference.

Regarding claim 25, Yeager and Schweizer teach all claim limitations of claim 22 as discussed above. Further, Yeager discloses receiving a user selection of a plurality of said recipes ([0039]; [0040], where the user may select particular meals for inclusion in a meal plan). However, Yeager does not disclose the remaining limitations of claim 25. 
Yet, Hadad teaches assembling, at said at least one processor, a standard record for each said recipe into a column, said column comprising an energy row containing said energy amount for said standard portion of said recipe, and at least one additional row wherein each said row contains a nutrient amount associated with said standard portion ([0063]; [0099], where an algorithm creates matrix A, which contains the nutritional amounts and energy amounts of each food item); 
arranging, at said at least one processor, said standard records for said recipes into columns to form a recipe energy and nutrients matrix ([0065], where different constraints can be inserted into the matrix, such as constraints for each possible meal); 
assembling, at said at least one processor, said total recommended energy intake, and said first total recommended nutrient intake into a recommended-intake column, said recommended-intake column comprising an energy row containing said total recommended energy intake, and said recommended-intake column comprising a first nutrient row containing said total recommended first nutrient intake ([0063], where a vector b contains the constraints amount for each food group (i.e. the nutrition constraint/recommended nutrient amount); 
receiving, at said at least one processor, said recipe energy and nutrients matrix as a first input, and said recommended-intake column as a second input ([0064-0065]); and
generating, at said at least one processor, said plurality of recipe scaling factors by minimizing a merit function that evaluates said recipe energy and nutrients matrix multiplied by said plurality of recipe scaling factors, minus said recommended-intake column ([0064], where the algorithm reduces the problem of finding the proper diet to a linear problem of the form: min(x) = c(x), such that A(x) is less than or equal to b, and c is a multiplier constant, where A is matrix A, b is vector b, and solution vector x contains the actual scaled amounts of food item the user is to consume). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yeager to enable a user to only select certain recipes that satisfy the optimization function as disclosed in Hadad to minimize the challenge of finding a proper diet for the specific user (Hadad, [0064]).

Regarding claim 26, Yeager, Schweizer, and Hadad teach all claim limitations of claim 25 as discussed above. Further, Hadad teaches receiving, at said at least one processor, input comprising a merit function of the form Ax-b ([0042]; [0064]; [0079], where the creation of the nutritional schedule is based on a set of constraints and an objective function that needs to be maximized, thereby finding a diet most compatible with the user’s inputted data), wherein A is said recipe energy and nutrients matrix ([0063], where matrix A contains the nutritional amounts of each food item and each food group), x is a vector of said plurality of recipe scaling factors ([0064], where solution vector x will contain the actual amounts of each food item the user is required to consume), and b is a vector of the recommended-intake column ([0063], where constraints vector b contains the constraints amounts for each good group (i.e. the nutrition constraint/recommended nutrient amount)). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yeager to enable a user to only select certain recipes that satisfy the optimization function as disclosed in Hadad to minimize the challenge of finding a proper diet for the specific user (Hadad, [0064]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715